Citation Nr: 1710401	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  13-16 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right lower extremity disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left lower extremity disability.

3.  Entitlement to service connection for a right lower extremity disability.

4.  Entitlement to service connection for a left lower extremity disability.

5.  Entitlement to service connection for Amyloid Light-chain (AL) amyloidosis, to include as due to exposure to herbicides.

6.  Entitlement to a rating in excess of 10 percent for service-connected bilateral hearing loss disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active naval service from August 1974 to July 1976.  He also had additional service in the Naval Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia; and July 2015 and October 2015 rating decisions issued by the VA RO in Atlanta, Georgia.  

Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2016).  The Veteran's representative submitted a VA Form 646 in September 2015 that demonstrates good or sufficient cause.  Thus, the motion to advance the appeal on the Board's docket is granted.

The Board notes that the issues of entitlement to service connection for AL amyloidosis and to an increased rating for service-connected bilateral hearing loss have been included in the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.

The issues of entitlement to service connection for disabilities of the right and left lower extremities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 1989 rating decision denied service connection for a right lower extremity disability. 

2.  The evidence associated with the claims file subsequent to the April 1989 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right lower extremity disability.

3.  An unappealed April 1989 rating decision denied service connection for a left lower extremity disability. 

4.  The evidence associated with the claims file subsequent to the April 1989 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left lower extremity disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right lower extremity disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left lower extremity disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception is that if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, an April 1989 rating decision denied entitlement to service connection for bilateral knee conditions based on a finding that residuals of an in-service injury were not shown by the evidence of record.  The Veteran did not appeal that decision. 

The pertinent evidence of record at the time of the April 1989 rating decision included the Veteran's service medical records and VA Medical Center (VAMC) treatment records.  The pertinent evidence that has been received since the April 1989 rating decision includes the Veteran's contentions that his disabilities of the left and right lower extremities are the result of repeatedly hitting his legs on steel while stationed on an aircraft carrier during service; VAMC treatment records showing treatment for chronic leg pain and degenerative joint disease; and a February 2012 VA knee and lower leg conditions examination that diagnosed the Veteran with bilateral knee strain.  

The Board finds that the Veteran's statements regarding the leg injuries he incurred during active service, as well as the medical evidence reflecting diagnoses of disabilities of the right and left lower extremities, constitute new and material evidence.  The Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  It also raises a reasonable possibility of substantiating the Veteran's claims.  Accordingly, reopening the claims of entitlement to service connection for disabilities of the right and left lower extremities is warranted.  To that extent only, the appeal is allowed. 


ORDER

New and material evidence has been received, and the claim of entitlement to service connection for a right lower extremity disability is reopened.  To that extent only, the appeal is allowed.

New and material evidence has been received, and the claim of entitlement to service connection for a left lower extremity disability is reopened.  To that extent only, the appeal is allowed.


REMAND

The Board finds that additional development is required before the claims of entitlement to service connection for disabilities of the right and left lower extremities are decided. 

At the February 2012 VA examination, the Veteran was diagnosed with bilateral knee strain.  The examiner opined that it was less likely as not that the Veteran's bilateral knee strain was incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner stated that there was no evidence of complaints of or treatment for the Veteran's lower extremities from the time of separation until the filing of his claim in 2008.  However, the mere absence of documented treatment since separation from service cannot be the sole basis for concluding that the Veteran's current disabilities of the right and left lower extremities are not related to military service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In that regard, the examiner did not consider the Veteran's competent reports of continuous bilateral leg pain since service.  Because the Veteran's competent statements regarding symptomatology were not considered, the February 2012 VA examination is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition, the examiner failed to address the February 1978 private medical assessment of Dr. R. S., who recommended the use of a mild muscle relaxant and an analgesic for treatment of the Veteran's intermittent lower extremities pain, which had been ongoing since an in-service injury.  

The Board also observes that clarification is necessary as to the proper diagnosis of the Veteran's disabilities of the right and left lower extremities.  Although treatment records from the Atlanta VAMC refer to a diagnosis of degenerative joint disease "by history," there is not a clear indication of whether that diagnosis applies to the Veteran's right knee, left knee, or to some other joint.  The VA examiner diagnosed bilateral knee strain, but did not discuss the diagnosis of degenerative joint disease or whether either diagnosis constituted a residual of the Veteran's in-service injury, which the Veteran described as hitting his shins on steel components of an aircraft carrier.  

For those reasons, the Board finds the February 2012 VA opinion to be inadequate for adjudication purposes.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.  Accordingly, the Board concludes that the Veteran should be afforded a new VA examination to determine the nature and etiology of his disabilities of the right and left lower extremities.

Regarding the claim of entitlement to service connection for AL amyloidosis, the Board finds that the Veteran submitted an October 2015 statement that constitutes a timely notice of disagreement with the July 2015 rating decision.  Further review of the record shows that the Veteran was not provided a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the claim of entitlement to an increased rating for bilateral hearing loss, the Board finds that the Veteran submitted a November 2015 statement that constitutes a timely notice of disagreement with the October 2015 rating decision.  Further review of the record shows that the Veteran was not provided a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the claim for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.   

2.  Issue a statement of the case on the issue of entitlement to service connection for AL amyloidosis.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to that issue, return the issue to the Board.

3.  Issue a statement of the case on the issue of entitlement to an increased rating for bilateral hearing loss.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal with respect to that issue, return the issue to the Board.

4.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently present disabilities of the right and left lower extremities.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present right lower extremity disability is etiologically related to the Veteran's active service or had its onset within one year of his separation from active service. 

Based on the examination results and review of the record, the examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently present left lower extremity disability is etiologically related to the Veteran's active service or had its onset within one year of his separation from active service.  

In forming these opinions, the examiner should specifically comment on the Veteran's documented reports of injury and pain of the right and left lower extremities during service, as well as the Veteran's reports that he has experienced pain of the right and left lower extremities since service.  

In addition, with regard to both the left and right lower extremities, the examiner should specifically address the various diagnoses of record, to include bilateral knee strain, degenerative joint disease, and chronic leg pain, and should clarify the nature of any currently present disabilities. 

The rationale for all opinions expressed must be provided.

5.  Confirm that the VA examination and opinions provided comport with this Remand and undertake any other development found to be warranted.

6.  Then, readjudicate the claims of entitlement to service connection for disabilities of the right and left lower extremities.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


